180 F.3d 674
Denise CHAVEZ, Plaintiff-Appellee,v.ARTE PUBLICO PRESS; Nicolas Kanellos; University of Houston,Defendants-Appellants.
No. 93-2881.
United States Court of Appeals,Fifth Circuit.
July 12, 1999.

Kenneth E. Kuffner, Kuffner & Associates, Jeffrey Lowell Streets, Houston, TX, David Michael Gunn, Russell Stanley Post, Hogan, Dubos & Townsend, Houston, TX, for Plaintiff-Appellee.
Michael Eugene Robinson, Mark Bernard Stern, U.S. Department of Justice, Civil Division, Appellate Staff, Robert V. Zener, Washington, DC, for Intervenor.
Patrick J. Feeney, Austin, TX, John Russel Feather, Houston, TX, for Defendants-Appellants.
Charles S. Sims, Prokaver, Rose, Goetz & Mendelsohn, Carey R. Ramos, Paul, Weiss, Rifkind, Wharton & Garrison, Charles J. Sanders, National Music Publishers Association, New York City, for Association of American Publishers, Inc., Authors Guild, Inc., Association of American University Presses, Inc., National Music Publishers Association Inc., Software Publishers Association, American Society of Journalists and Authors, Inc., American Society of Media Photographers, Inc. and Copyright Clearance Center, Inc., Amici Curiae.
Peter L. Felcher, Paul, Weiss, Rifkind, Wharton & Garrison, Jon Alan Baumgarten, Proskauer, Rose, Goetz & Mendelsoh, New York City, for Association of American Publishers, Inc., Authors Guild, Inc., Association of American University Presses, Inc., National Music Publishers Association Inc. and Software Publishers Association, Amici Curiae.
Stephanie A. Gore, Paul, Weiss, Rifkind, Wharton & Garrison, New York City, for National Music Publishers Association Inc., Amicus Curiae.
Michael R. Klipper, Christopher Allan Meyer, Meyer & Klipper, Washington, DC, for American Society of Composers, Authors and Publishers, Broadcast Music Inc., Business Software Alliance Inc., Information Industry Association, Motion Picture Association of America Inc. and Recording Industry Association of America, Amici Curiae.
Joseph N. Welch, Pattishall, McAuliffe, Newbury, Hilliard & Geraldson, Chicago, IL, for American Intellectual Property Law Association, Amicus Curiae.
Martin H. Redish, Northwestern School of Law, Chicago, IL, for International Trademark Association, Amicus Curiae.
Richard Loren Stanley, Arnold, White & Durkee, Houston, TX, for Regents of the University of California, Amicus Curiae.
Appeal from the United States District Court for the Southern District of Texas.
Before KING, Chief Judge, and POLITZ, JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, WIENER, BARKSDALE, EMILIO M. GARZA, DeMOSS, BENAVIDES, STEWART, PARKER and DENNIS, Circuit Judges.
PER CURIAM:


1
The court voted to hear this case en banc, thereby vacating the panel opinion.  See Chavez v. Arte Publico Press, 139 F.3d 504 (5th Cir.), revised and superseded by 157 F.3d 282 (5th Cir.), reh'g granted and opinion vacated, 178 F.3d 281 (5th Cir.1998).  While the case was awaiting oral argument, the Supreme Court decided College Savings Bank v. Florida Prepaid Postsecondary Education Expense Board, --- U.S. ----, 119 S. Ct. 2219, --- L.Ed.2d ---- (1999), and Florida Prepaid Postsecondary Education Expense Board v. College Savings Bank, --- U.S. ----, 119 S. Ct. 2199, --- L.Ed.2d ---- (1999).  We now REMAND this case to the panel for reconsideration in light of these decisions.  The Clerk is directed to fix an appropriate supplemental briefing schedule.